Case 2:13-md-02445-MSG Document 585-9 Filed 09/18/19 Page 1 of 1
Laurence M. Westreich, M.D.

Laurence M. Westreich, M.D. is a leader in the field of Addiction Psychiatry and opines
on behalf of the Plaintiff States and the Direct Purchaser Plaintiffs. He teaches at NYU School
of Medicine. He has treated patients with Opioid Use Disorder for more than 20 years; has
served on the board of various psychiatric academies and associations, including as President of
the American Academy of Addiction Psychiatry; has served on the editorial boards of leading
psychiatric journals; is a behavioral health and addiction consultant to the Commissioner of
Major League Baseball; and has peer-reviewed over 100 submissions for publication in medical
journals. He will testify about Opioid Use Disorder, the methods and practices for using
Suboxone and other drugs to treat it, and will offer the following opinions:

e Reckitt did not have substantial scientific evidence to support claims that (a) Suboxone
tablets were easier to misuse, abuse, and divert than Suboxone film; (b) tablets had a
greater risk of pediatric exposure compared to film; (c) film (and/or its packaging) would
lower misuse, abuse, diversion, and/or pediatric exposure, and would pose fewer risks to
public health than tablets; (d) patients who used film persisted in treatment longer than
patients who took tablets; or (e) patients and physicians prefer film over tablets, because
the studies or data on which Reckitt relied for those claims were absent, profoundly
limited, flawed, fatally biased, or otherwise unreliable;

e Reckitt’s baseless claims that tablets presented a public health risk because they had
higher risks of misuse, abuse, diversion and pediatric exposure than film would have
been important to a reasonable Suboxone prescriber;

e The expectation that tablets would be withdrawn from the market would have been
important to a reasonable Suboxone prescriber; and

e Causing physicians to be suspicious of patients who requested tablets instead of film,
and/or creating a conflict between physicians’ and patients’ interests, would undermine
patient treatment and medical outcomes and is inconsistent with Reckitt’s claim that it
promoted film to improve the patient experience and public health.

On rebuttal, Dr. Westreich responds to Drs. Murrelle, Geller, Kwait, Harrington, Louie, and
Curtis, who opine on Defendants’ medical and patient preference claims. He also responds to

Dr. Normann’s opinion that film’s market share is consistent with patients’ alleged preference

for film. Dr. Westreich’s opening report is 123 pages, and his rebuttal report is 67 pages.
